Citation Nr: 0025480	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-05 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back 
disorder, claimed as arthritis of the lumbar spine and disc 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, that denied the above claim.


FINDINGS OF FACT

1.  In an unappealed decision of September 1977, the RO 
denied service connection for a low back disorder.  

2.  Evidence submitted since the September 1977 RO decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a low back disorder.


CONCLUSIONS OF LAW

1.  The September 1977 RO decision that denied service 
connection for a low back disorder is final.  38 U.S.C.A. 
§ 7105(b)(1), (d)(3) (West 1991); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302(a) (1999).

2.  Evidence received since the September 1977 RO decision 
that denied service connection for a low back disorder is not 
new and material, and that claim may not be reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service medical records disclose no complaints 
or findings of a low back disorder.  He underwent surgery for 
an infected pilonidal cyst in 1946 at the 57th Field Hospital 
in Germany.  On separation examination in May 1946, there 
were no musculoskeletal defects.  The examiner indicated that 
in his opinion a wound, injury or disease was not incurred in 
the line of duty.

In September 1949, the veteran was treated by Dr. Walter R. 
Sala for a left inguinal hernia and an open operative wound 
in the sacral area, residual of pilocystectomy.  At that 
time, the veteran gave a history of two accidents, i.e., 
fracturing his right forearm and right clavicle.  He made no 
mention of any back injury.  

The veteran underwent repair of the left inguinal hernia and 
excision of a pilonidal cyst in October 1949 at a U.S. Marine 
Hospital in Chicago, Illinois.  

The veteran initially claimed service connection for a low 
back disorder in 1976.  In July 1976, his previous employer 
stated that he was granted sick leave to be hospitalized for 
correction of a military injury in September 1949.  In July 
1976, Dr. Sala reported that he had no record of treating the 
veteran for a back problem.  

In August 1976, George J. Fotioo, M.D. stated that the 
veteran was injured in Germany in 1945 which resulted in 
surgery and that he again had surgery on his back in 1949.  
Dr. Fotioo had been treating the veteran since 1960 and noted 
that x-rays of the lumbar spine dated in 1970 showed 
osteoarthritis with disc disease.  Dubose Murray, M.D. also 
reported in August 1976 that he treated the veteran for 
complaints of back and hip trouble in May 1974.  X-rays were 
essentially negative.

The RO denied entitlement to service connection for 
osteoarthritis of the lumbar spine and disc disease in a 
September 1976 rating decision.  By letter dated September 9, 
1976, the veteran was notified of the RO's decision and his 
appellate rights.  He did not appeal.

In September 1976, the veteran's Congressman stated that he 
had been informed that in April 1945 the veteran sustained a 
back injury for which he was treated and that at the time of 
his separation, his back problem was noted.  The condition 
reportedly continued to bother him and he was hospitalized in 
1949.  He underwent surgery to his spine in June 1976.

Surinder N. Gupta, M.D. reported in December 1976 that he 
recently operated on the veteran for a herniated disc at L4-
L5 on the left.  The veteran also had quite advanced 
arthritic changes at L4-L5 and L5-S1.  Dr. Gupta stated that 
several years ago during service the veteran had some sort of 
injury to his back.  The veteran stated that shrapnel went 
into his lower back and after that he had an abscess 
formation.  He reportedly had trouble with his back for 
several years.  Dr. Gupta stated that there was a possibility 
that the shrapnel injury, especially after the infection, may 
have a definite relationship to the arthritic changes in the 
veteran's lower back; while on the other hand, simple aging 
process can also lead to similar changes.   

The RO again denied entitlement to service connection for 
osteoarthritis of the lumbar spine and disc disease in 
February 1977.  By letter dated February 22, 1977, the 
veteran was notified of the RO's decision and his appellate 
rights.  He did not appeal.

In April 1977, the veteran provided an August 1965 x-ray 
report showing osteoarthritic changes involving his lower 
cervical spine.

Several lay statement dated in August 1977 from the veteran's 
wife and friends were also received.  His wife stated that 
during service the veteran was loading ammunition on a truck 
when an air raid started.  He fell on the ammunition boxes 
and ran to a fox hole.  He realized he was hurt and felt 
blood on his back.  Two days later, he went to a field doctor 
and underwent surgery.  His back continued to give him 
trouble and he underwent surgery after service at a Marine 
Hospital.  The other statements indicated that the veteran 
had back surgery in 1949 and 1976.  He reportedly was 
complaining of back pain as early as 1946.

In August 1977, the veteran's then-representative argued that 
the cyst was connected to the veteran's back and was part of 
his overall back condition.

In a September 1977 rating decision, the RO denied service 
connection for a low back disorder.  The veteran was notified 
of the RO's decision and of his appellate rights by letter 
dated September 23, 1977.  He did not appeal.

In May 1982, treatment records from the Little Rock, 
Arkansas, VA Medical Center (VAMC) dated in 1962 were 
associated with the claims folder.  These records showed that 
the veteran was treated for deformity of the duodenum due to 
previous ulceration and basal cell carcinoma of the facial 
area.  X-rays of the cervical spine showed very mild 
hypertrophic changes.

In August 1982, James M. Arthur, M.D. noted that the veteran 
had lumbar problems that went back many years.  He stated 
that the veteran had surgery of the lumbar spine during 
service in 1945 and again in 1949, and had to retire because 
of back pain in 1959.  Pertinent diagnoses included lumbar 
spondylosis with some evidence of S1 radiculopathy on the 
left secondary to previous lumbar problems.  

Treatment records of the veteran from Martin A. Koehn, M.D. 
dated in 1998 showed complaints of back soreness and a 
history of a motor vehicle accident in February 1998.  
Pertinent diagnoses included back pain, improved, and 
degenerative arthritis.  

In a September 1998 and March 1999 statements, the veteran 
reported that during service he was loading shells in wooden 
boxes and was under attack.  He jumped and something hit him 
in the back.  He was treated at the 57th Field Hospital in 
Germany.  He continued to have pain in 1949 when he had 
surgery at the U.S. Marine Hospital.  Further, the veteran 
stated that after operating on him, Dr. Gupta (now deceased) 
told him that he had a piece of "scapula" in his back.


II.  Legal analysis

Establishing direct service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304 (1999); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).  Service connection for arthritis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a).  Such a decision is 
not subject to revision on the same factual basis except by a 
duly constituted appellate authority.  Id.  The veteran has 
one year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an NOD 
is not filed within that time.  38 U.S.C.A. § 7105(b) and (c) 
(West 1991); 38 C.F.R. §§ 3.160(d) and 20.302(a) (1999).

By letter dated September 23, 1977, the RO notified the 
veteran that service connection for a low back disorder was 
denied.  He was also advised of his appellate rights.  As he 
did not appeal, that decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302 
(1999).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.

At the time of the September 1977 RO decision, the evidence 
of record did not establish that the veteran's low back 
disorder, first diagnosed in 1970, was related to any in-
service disease or injury.  Any "new" evidence would have 
to bear directly and substantially upon this matter and be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The evidence received 
subsequent to September 1977 is presumed credible for the 
purposes of reopening the veteran's claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).

The Board finds that new and material evidence sufficient to 
reopen the veteran's claim for service connection for a low 
back disorder has not been submitted.  

To the extent that the veteran contends that he has a low 
back disorder as a result of an in-service disease or injury 
and that he experienced low back symptomatology after 
service, this evidence is not new.  Prior to 1977, he had 
made similar statements.  So the contentions are not new; he 
is merely repeating his prior assertions.  Accordingly, this 
evidence is cumulative of evidence of record at the time of 
the September 1977 rating decision.  Moreover, even if they 
were new, lay statements concerning the onset of a low back 
disorder would not be competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Moray v. Brown, 5 
Vet. App. 211 (1993).

To the extent that the medical records show the presence of a 
low back disorder many years after service, they are not new.  
There was evidence before the RO in 1977 that the veteran had 
a current low back disability.  Medical records that do not 
mention a low back disorder, even if new, are not material.  
The fact that the veteran is presently, or at some point was, 
impaired due to other medical problems is not a matter in 
dispute.

Further, the medical records are not material, or so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  The records do not in any 
way provide a medical linkage of any current low back 
disorder with the veteran's active service.  There is no 
medical evidence indicating that the veteran has any low back 
disorder related to disease or injury in service.  The 
records that show a current low back disability are not 
significant because they merely reflect the presence of this 
condition many years after service, without relating it to 
the veteran's service in any manner.  Accordingly, the 
records are not so significant that they must be considered 
in order to fairly decide the merits of the claim.

The Board is aware that on examination in 1982 Dr. Arthur 
noted that the veteran had lumbar problems which went back 
many years and had surgery on his lumbar spine in 1945.  
However, when the statements are viewed in context, it is 
clear that Dr. Arthur was merely recording information 
provided by the veteran.  The statements do not demonstrate 
that based upon his medical expertise, he found any low back 
disability relating back to service.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999); LeShore v. Brown, 8 Vet. App. 
406 (1995). 

Assuming that the veteran's intention was to state that after 
operating on him Dr. Gupta told him that he had a piece of 
shrapnel (as opposed to scapula) in his back, "hearsay 
medical evidence" does not constitute competent medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  A 
December 1976 statement from Dr. Gupta, who is now deceased, 
is of record and contains no indication that shrapnel was 
found in the veteran's back.  Dr. Gupta did state that there 
was a possibility that the shrapnel injury (as reported by 
the veteran) may have had a relationship to the arthritic 
changes in the veteran's lower back; however, this statement 
was considered by the RO in September 1977 and is not new. 

Accordingly, the Board finds that the evidence received 
subsequent to September 1977 is not new and material and does 
not serve to reopen claim for service connection for a low 
back disorder.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
appellant of the necessity to submit certain evidence in this 
case because nothing in the record suggests there is evidence 
that might reopen the finally denied claim.  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
with regard to this claim under 38 U.S.C.A. § 5103(a) (West 
1991).


ORDER

New and material evidence not having been submitted, 
entitlement to service connection for a low back disorder, 
claimed as arthritis of the lumbar spine and disc disease, is 
denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

